 In the Matter Of WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFICCOAST, WATERFRONT EMPLOYERS ASSOCIATION OF CALIFORNIA, WATER-FRONT EMPLOYERS OF WASHINGTON, WATERFRONT EMPLOYERS OFPORTLAND, MATSON TERMINALS, INC., ET AL., EMPLOYERSandINTER-NATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, CIO,PETITIONERCase No. 90-R-1615.-Decided September 28, 1946Mr. Thomas J. Davis, Jr.,for the Board.Messrs. Gregory A. Harrison-and Richard Ernst,ofSan Francisco,Calif., for the Coast Association; Pacific Mail Steamship Company;and, in association withMr. Lee G. Paul,of Los Angeles, Calif., forthe California Association.Brobeck, PhlegerctHarrison,byMr. Richard Ernst,of San Fran-cisco, Calif., for MatsonTerminals,Inc.; Norton, Lilly & Co.; PacificPort Service Company; Seaboard Stevedore Company of Washing-ton;MarineTerminals Corporation;Marine Terminals,Corporationof Los Angeles; Seaboard Stevedoring Corporation; Long BeachStevedore & Terminal Company; Marine Agencies, Ltd.; and, inassociationwithCooper, White ct Cooper,byMr. Edwin T. Cooper,of San Francisco,Calif., for Metropolitan Stevedore Company andCalifornia Stevedore &Ballast Co.Messrs.Herman PhlegerandRichard Ernst,of SanFrancisco,Calif., forMatson NavigationCompany and Oceanic Steamship Com-pany.Messrs. Moses LaskyandRichard Ernst,of San Francisco, Calif.,for American-HawaiianSteamship Company.Messrs. James S. Moore, Jr.,andRichard Ernst,of San Francisco,Calif., for Oliver J. Olson & Co. -Mr. Richard Ernst,of San Francisco, Calif., for Henry S. Gerland,d/b/a General Stevedore & Ballast Company, and Outer HarborDock & Wharf Co.Mr. Samuel L. Holmes,of San Francisco, Calif., for Pacific Steve-doring & Ballasting Company and Golden Gate Terminals.Messrs. Edward F. TreadwellandReginald S. Lauthlin,of SanFrancisco, Calif., for American President Lines, Ltd., and, inassocia-tion withLillick,'Geary, Olson & Charles,byMessrs. James L. AdamsandHarold S. Dobbs,of SanFrancisco,Calif., for Associated-Ban-ning Company.WrightcCMcKeon,byMr. William E. Wright,of San Francisco,Calif., forMoore-McCormack Lines,Inc.;HammondLumber Co.;Hammond Shipping Co.; and East Asiatic Co., Inc.71N L.R B, No 1480 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 81L. R. WeinmannandH. Moffitt,byMr. Oliver Fenstermacher,ofOakland, Calif., for Flood Bros.Pillsbury, MadisontLutro, by Mr. M. E. Mensor,of San Francisco,Calif., for Encinal Terminals.Mr. Russell A. Mackey,of San Francisco, Calif., for United StatesLines and Panama Pacific Line.Hagar, Crosby ct'Crosby, by Mr. Gerald Hagar,of Oakland, Calif.,for Howard Terminal.WilliamsondWallace, by Messrs. W. R. WallaceandW. R. Ray,of San Francisco, Calif., for Grace Line, Inc.; Johnson Line; ElDorado Oil Works, W. R. Grace & Co.; San Francisco StevedoringCo.; Mitchell Stevedore Co.; and El Dorado Terminals Company.Dorr, Stevenson cC Cooper,byMr. Jay T. Cooper,of San Francisco,Calif., for Luckenbach Gulf Steamship Co.; Luckenbach SteamshipCo.; and Williams, Diamond & Co.Lillick, Geary, OlsoncCCharles, by Messrs. James L. AdamsandHarold S. Dobbs,of San Francisco, Calif., for the companies listedbelow.'Bogle, Bogle ct Gates,byMessrs. Edward G. DobrinandRichardErnst,of San Francisco, Calif., for the companies listed below'Bogle, Bogle & Gates, by Mr. Edward G. Dobrin,of Seattle,Wash.,for the Washington Association, and the companies listed below.3'Arrow Stevedoring Company;Northern California Terminals;W. M. Chamberline &Co ; French Line;General Steamship Corporation,Ltd. ; James Griffiths & Sons, IncKerr Steamship Co, Inc.;Klaveness Line;Sudden & Christenson,Inc.;TransatlanticSteamshipCo, Ltd ;Westfal-Larsen Line ; E. K. Wood Lumber Company;ConsolidatedOlympic Line,Kingsley Company of California;Willapa Harbor StevedoringCo. ; J. CStrittmatter, d/h/a Consolidated Ste:nnship Company; Schirmer Stevedoring Company;Pope&Talbot, Inc ; Jones Stevedoring Company ; and Arrow Line.2Alaska Transportation Company, American Hawaiian Steamship Co ; American MailLine, LtdAnglo-Canadian Shipping Co.; Baker Dock Co , J M Baxter & Co. ; Blue StarLine,Inc , Border Line Navigation Co ; Brady-Hamilton Stevedores,Inc ; Burns Steam-ship Company;CityDock Co ; Consolidated Olympic Line;Dodwell & Co,Ltd ; TheDonaldson Line,Ltd ; Fruit Express Line;Furness(Pacific),Ltd. ; General SteamshipCorp, Ltd.; GirdR ood Shipping Company; Great Northern Railway Co ; James Griffiths& Son, Inc ; Hammond Lumber Company;Hammond Shipping Co , Ltd.; Inter-CoastalPacking Co ; International Shipping Co. ; Interocean Steamship Corp.,Johnson Line ;Kerr Steamship Co, Inc.;Kingsley Company of California; Klaveness Line; Leslie SaltCompany; Luckenbach Gulf Steamship Company, Knutsen Line ; J LauritzenLine ; J. J.Moore & Co, Inc ; Norton, Lilly & Co ; Oliver J Olson & Co ; Olympia Steamship Co, Inc ,Pacific-Atlantic Steamship Co. ; Pacific Ports Service Co ; Pacific Republic Line; RoyalMail Lines,Ltd., Salmon Terminals,Inc ; C. F. Sharp&Co, IncSteamers Service CoUnion Sulphur Co , Frank Waterhouse & Co of Canada, Ltd , Westfal-Larsen Co Line,Weyerhonser Steamship Company3 Arlington Dock Company ; Alaska Steamship Company; Ames Terminal Company;Baker Dock Company;Bellingham Contracting and Stevedoring Co.Brady-HamiltonStevedores,Inc. ; City Dock Co. ; Coastal Steamship Company, Deming-Robert&Williams,Inc. ; Everett Stevedoring Co., Inc ; W. R Gracy & Co. , Grays Harbor Stevedoring CoGriffiths&Sprague Stevedoring Company, Inc;Luckenbach Steamship Co , H E Mansfield,Inc ; Matson Terminals,Inc.; Pope&Talbot (McCormack Steamship Co ), now Pope &Talbot Lines;Newsprint Service Co. ; Northland Transportation Company,NorthernStevedores, Inc ; Olympia Stevedoring Co ; Olympic Peninsula Stevedoring Co ; PugetSound Stevedoring Co ; Quern Terminal & Stevedoring Co ; Rothschild-InternationalStevedoring Co , Seaboard Stevedoring Corp. of Washington , Shaffer Terminals, IncTait Stevedoring Co , Twin Harbor Stevedoring & Tug Co ; Washington Stevedoring CoWilliams, Diamond & Co ; and Western Stevedoring Co. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrause c6 Evans, by Messrs. Gunther F. KrauseandRichard Ernst,of San Francisco, Calif., for the companies listed below 4Mr. Gunther F. Krause,of Portland, Oreg., for the Portland Asso-ciation, and the companies listed below.5Gladstein, Andersen, Resner, Sawyer & Edises, by Mr.- RichardGladstein,of San Francisco, Calif., andMessrs. Henry SchmidtandCole Jackman,of San Francisco, Calif., for Petitioner.Mr. John Geisness,of Seattle, Wash., for the ILA, Local 38-114.Mr. Seymour Cohen,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon a petition duly filed, hearing in this case was held beforeArthur Leff, hearing officer, at San Francisco, California,on variousdates between March 20, and May 6, 1946; G at Los Angeles, California,on May 9, and 10, 1946; at Seattle, Washington, on May 14, 15, and 16,1946; and at Portland, Oregon, on May 20 and 21, 1946.During thecourse of the hearing, a number of.motions for dismissal were made,composed of the following general groups : (I)- motions by employerassociations to dismiss the petition as against them on the ground thatthey are not "employers" within the meaning of the Act; (2) motionsby various companies to dismiss the petition as to them on the groundthat walking bosses are not "employees" within the meaning of theAct; and (3) motions by various companies to dismiss the petition asagainst them on the ground that they do not employ walking bosses.The hearing officer referred these motions to the Board.The petitionwill be dismissed as to all companies named in the petition which arenot listed in Appendices A, B, C, and D, on the ground that they donot employ walking bosses or are not members of one or more of theemployer associations.For reasons hereinafter stated, allmotions4Brady-Hamilton Stevedores,Inc. ;W.J. Jones & Son,Inc. ; Longview Stevedoring Com-pany ; Luckenbach Steamship Company,Inc. ; Pope & Talbot,Inc.-McCormack SteamshipDivision;Oregon Stevedoring Company ; Portland Stevedoring Company;Seaboard Steve-doring Corporation;Williams,Diamond & Company;Interstate Terminals;Albina DockCo. ; and Independent Stevedore Company.Brady-Hamilton Stevedores,Inc. ;W.J. Jones & Son, Inc. ; Linnton Terminals ; Long-view Stevedoring Co.; Luckenbach Steamship Company ; Pope&Talbot-McCormack Steam-ship Division;Oregon Stevedoring Co.; Portland Stevedoring Co.; Seaboard StevedoringCorporation of Washington;West Oregon Terminals;Williams, Diamond&Company ;Independent Stevedoring Company, Interstate Terminals;and Albina Dock Co.6The hearing was held before John Paul Jennings,hearing officer,on March 20, 1946. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 83to dismiss made by companies listed in these Appendices, which do em-ploy walking bosses and are members of one or more of the employerassociations, together with all motions to dismiss made by the em-ployer associations, are hereby denied.The hearing officer denied mo-tions made by various companies for (1) a severance of the proceedingwith respect to them (2) a transfer of the case to other Board Regions;and (3) preliminary hearings prior to a general hearing on issuesraised by other motions.We have reviewed these rulings and find thatthey, as well as all other rulings made by the hearing officer at thehearin0% are free from prejudicial error.They are hereby affirmed.Oral argwnent was heard before the Board at Washington, D. C., onAugnut, 22, 1946.The alleged denial of due processCertain of the companies and the employer associations contend thatthey have been denied due process of law by this proceeding in that(1) timely notice was not given prior to the hearing; (2) the issueswere not clearly presented; (3) a proper hearing was not afforded toall parties; and (4) there was an improper joinder of parties.Wefind no merit in these contentions.An amended petition was filed with the Board on February 28, 1946,in which Petitioner set forth in the usual form the employers of theeniployees wlioln it sought to represent and the bargaining unit whichit alleged to be appropriate.A Notice of Hearing thereon was issuedby the Board on March 6, 1946, and the hearing was opened of March26,1946.Sonie dispute having arisen concerning the companies whichactually employed the employees sought to be represented, the hearing,on March 20, 1946, was adjourned to April 3, 1946.On March 27,1946, the Petitioner filed a second amended petition, omitting sonic ofthe companies named in its first amended petition, setting forth rea-sons why it considered its original unit contention to be appropriate,and presenting an alternative unit contention.An amended Noticeof Hearing on this petition was issued on March 28, 1946, giving noticethat the hearing would resume on April 3, 1946, the date previouslyfixed.A third amended petition was filed on April 8, 1946, in whichPetitioner set forth a supplemental list of 27 direct employers of thoseemployees whom it sought to represent.The Board's second amendedNotice of Hearing on this petition was issued on April 9, 1946, settingthe hearing date for April 15, 1946.From *these facts. we concludethat thepartieswere given proper and timelynotice.Petitioner has, from the filing of its first petition, made clear itsprimary position on the unit which it claims to be appropriate and theemployees'whom it seeks to represent in that unit.The alternative0 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition taken by it in its second amended petition, and which it urgedonly in the event the Board found its primary contention untenable,was not a substantial departure from its original position, but merelya modification thereof.'It is true that of the 200 odd companies named by Petitioner in itspetition as amended, only about 60 were ultimately shown to be mem-bers of one or more of the employer associations and direct employersof the supervisory employees sought to be represented.However, itwas agreed by Petitioner early in the hearing that it would not opposedismissal of the petition as to those companies which the record didnot affirmatively show were concerned in this proceeding.Further-more, there was at no time any serious dispute over the particularclassifications of employees sought to be represented, several minorquestions, involving relatively few employees, arising because of somedifferences in area practice and nomenclature.The companies and employer associations maintain that the com-panies doing business in one port or area are entitled to a full hear-ing in that area with respect to all the issues created by the petitionand that, for the convenience of the parties and their witnesses,fourindependent and complete hearingsshould have been held.The fail-ure of the Board to do so, and the denial by the hearing officer of anumber of motions made by various companies for severance of theproceeding as to them and its transfer to other areas, it is contended,amounted to a denial of due process." The motions for severance andtransfer were denied without prejudice to the right of the movingparties to make further application, upon a sufficient showing thatthe convenience of witnesses or parties could be promoted thereby, forleave to take testimony of material witnesses at other ports.Althoughno such applications were made, the hearing officer, on his own mo-tion, arranged for the hearing to be held at each of the ports to whicha transfer was requested.Under the plan followed by the hearing of-ficer, the case as a whole, except as to certain area aspects, was heard7The first amended petition alleged as appropriate a unit consisting of all ship, dock.and walking bosses who work in the Pacific Coast ports of the United States for the com-panies which are members of the several regional employer associationsPetitioner's alter-native position seeks as appropriate separate units, each coextensive with the area overwhich each employer association exercises jurisdiction.8As authority for this position,the companies and employer associationscite N. L. RB.v.Prettyman,117 F. (2d) 786, 790 (C C. A. 6), where the court, in finding the Board'shearing as "not comporting with the standards of fairness inherent in procedural dueprocess,"said:Itwas not intended that those affected by the Act should be penalized by being re-quired to travel and transport witnesses unreasonable distances to attend hearingspursuant to complaint . . .That case is clearly distinguishable on its facts.There the Board, after the holding of ahearing on its complaint had been enjoined by a Michigan Circuit Court,instituted a newproceeding based on the same charges and held the hearing thereon in Washington, D. C.,admittedly to avoid interference by the State Courts of Michigan.0 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 85in San Francisco, California, between April 3 and May 6,1946. There-after, the hearing was held in Los Angeles, California, on May 9 and10, 1946, in Seattle,Washington, on May 14 to 16, 1946, and in Port-land, Oregon, on May 20 and 21, 1946, for the purpose of takingtestimony in those respective areas as to (1) the companies operatingtherein who were direct employers of the employees sought to be rep-resented; (2) positions on unit inclusions and exclusions; and (3) anyother pertinent issues which the companies in the respective areaswished to present. It is to be noted also that counsel for the greatmajority of the companies and the employer associations participatedin the hearing in all four cities.Finally, the companies and employer associations urge that therehas been an improper joinder of parties. Such joinder was prejudi-cial error, they insist, (1) as to the large number of companies whowere not shown to be direct employers of the employees sought to berepresented and to the four employer associations who, it is alleged,are not employers of those employees, inasmuch as they were obligedto participate in this lengthy proceeding or risk being involved inan erroneous certification; and (2) as to those companies which wereshown to be direct employers of the supervisory employees sought,inasmuch as an orderly, fair, and expeditious hearing as to them wasthereby prevented.And there was a further denial of due process, itis contended, by refusing to sever the proceeding as to the companieswhich were shown to be direct employers, because the only basis forjoining them would be their participation, directly or indirectly, inthe activities of the Waterfront Employers Association of the PacificCoast, which association, it is alleged, is not an employer within themeaning of the Act of the employees herein sought to be represented.In the light of the above circumstances and the entire record, we areconvinced, and find, that the conduct of this proceeding has in no waybeen prejudicial to the rights of any of the parties, nor has it deniedthem due process of law. Full and adequate opportunity was affordedall parties to participate in the hearing, which was held over a periodof 2 months and in four localities extending the length of the PacificCoast region.The record shows that the companies and the employerassociations were at all times fully cognizant of the issues involved,and that they were not in any prejudicial manner limited in the callingof witnesses or the presentation of competent evidence. It was madeclear early in the proceeding that the Petitioner would not opposemotions for dismissal by any of the companies not affimatively shownby the record to be direct employers of the supervisory employeessought to be represented or members of one or more of the employerassociations, and the petition is being dismissed as to them.Moreover,as appears hereinafter, we believe that the several employer associa-tions are "employers" within the meaning of the Act. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Supreme Court of the United States, in considering the re-quirements of Section 9 (c) of the Act,° has said: "The section isshort.Its terms, are broad and general.**Obviously greatlatitude concerning procedural details is contemplated.Requirementsof formality and rigidity are altogether lacking. * *We thinkthe statutory purpose rather is to provide for a hearing in whichinterested parties shall have full and adequate opportunity to presenttheir objections before the Board concludes its investigation and makesits effective determination by the order of certification. * *The requirements imposed by that guaranty [of due process] are nottechnical nor is any particular form of procedure necessary" (citingMorgan v. U. S.,298 U. S. 468).10 We are satisfied that the presentproceeding has afforded all parties that "full and adequate oppor-tunity to present their objections" which due process requires.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIJE COMPANIESWaterfront Employers Association of the Pacific Coast is an em-ployer association whose membership consists, directly or indirectly,of the great majority of shipping, stevedore, and terminal companiesoperating in the Pacific Coast areas of the States of California, Wash-ington, and Oregon.At the hearing, it was either stipulated or established by uncontestedevidence, in substance, that each of the companies whose names appearon the Appendices hereto attached, and which are members of theabove association and employ walking bosses, is engaged in the load-ing, unloading, or handling of waterborne cargo; that more than 50percent of the cargo at the time it is, handled, loaded, or unloaded bythe company is in the course of transportation between States of theUnited States, or between the United States and foreign countries, orbetween the United States and non-contiguous territories or posses-sions of the United States; and that ship, clock, and walking bossesherein sought to be represented are employed in connection with thehandling, loading, or unloading of such cargo.'Section 9 (c) reads as follows : "Whenever a question affecting commerce arises con-cerning the representation of employees, the Board may investigate such controversy andcertify to the parties, in writing, the name or names of the representatives that have beendesignated or selected. In any such investigation, the Board shall provide for an appro-priate hearing upon due notice, either in conjunction with a proceeding under Section 10 orotherwise, and may take a secret ballot of employees, or utilize any other suitable methodto ascertain such representatives."10Jnland Empire District Council, Lumber and Sawmill Worke,s Union, Lewiston, Idaho,et at.vMillis,etat,325 U 8 097, at 700 IT WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST87A number of the companies which operate under agency contractsfor the War Department, Navy Department, and War Shipping Ad-ministration contend that the transportation above referred to is notcommerce, but is governmental activity, inasmuch as the cargoes areGovernment cargoes being handled for the Government in the courseof their transportation by, the Government.We have consideredsimilar contentions in previous cases and have found them, as we dohere, to be without merit.11We find that companies herein concerned, as listed in the Appendices,are engaged in commerce within the meaning of the National LaborRelations Act.11.THE OR(:ANlZ,%TIONS 1NVOL\EDPetitioner is a labor organization, affiliated with the Congress ofIndustrial Organizations, claiming to represent certain employees ofthe companies herein concerned.International Longshoremen's Association, Local 38-114, hereincalled the ILA, Local 38-114, is a labor organization, affiliated withthe American Federation of Labor, claiming to represent certain em-ployees of the companies herein concerned. 2III. '1'I1E (ZIIESir1ON CONCERNING REPRESENTATIONCertain of the companies and the employer associations contend thatthe Board has no jurisdiction in this proceeding because no questionconcerning representation has arisen, inasmuch as demand for recog-nition and bargaining has been made by Petitioner only upon the sev-eral employer associations and not upon the large number of individualemployers named in the petition''Nor, they assert, may demandupon the individual employers found to be employers of the super-visory employees herein sought to be represented be deemed to havebeen made by the Isere existence of this proceeding, since Petitionerhas made no alternative demand for individual employer units.Weare satisfied, however, from the positions of the individual companies"Matter of The Ingalls $1 pbuildinq Corporation, 67N. L. R B. 1194 The Board hasmany times held companies operating plants for Government instrumentalities to be en-gaged in commeice within the meaning of the ActMatter of The B. F. Goodrich Company,Louisville, Kentucky,65 N. L. R B 1229, and cases cited therein"At the heming, the hearing officer granted the motion of the ILA, Local 38-114, tointeivene on its claim of interest in the proceeding by virtue of its collective bargainingagieenient with a group of member companies of the Waterfront Employers of Washington,covering certain of the supervisory employees liei ern sought to be represented by Petitioner.11On November 30, 1945, Petitioner addressed identical telegrams to the four employerassociations, stating that it represented a majority of the ship, dock, and walking bossesemployed by members of the various waterfront employers associations on the PacificCoast. including the State of Washington, and that a petition was being filed with theBoard that clay to obtain certification.Petitioner in its telegrams also requested the asso-ciations to bargain collectively with it on behalf of the employees named. Theassociationsdid not respond to the bargaining demand, and a petition was filed on the day of the demand. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDas developed at the hearing, that they will not recognize Petitioneras the representative of their supervisory employees in any unit unlessthe Board certifies it as such.14Moreover, we note that all the in-dividual companies as to whom the petition is not being dismissed aremembers of one or more of the employer associations upon whomPetitioner did make demand for recognition, and it was through theassociations that Petitioner wished to bargain in behalf of the em-ployees of these companies.The further contention is made that contracts in the Washingtonand Oregon areas covering supervisors of the type here involved bara present determination of representatives.The contract of October31, 1944, as amended March 8, 1946, between the ILA, Local 38-114,and a group of Washington employers, contains an expiration date ofSeptember 30, 1946, subject to being automatically renewed unlessnotice to the contrary is given 90 days prior to that date. Inasmuchas the amended petition was timely filed and considering the anniver-sary date of the Washington contract, we find that this agreement isnot a bar to a determination of representatives at the present time.15And the contract of June 4,1937, in the Oregon area, made between theWaterfront Employers of Portland and the "Negotiating CommitteeforWalking Bosses," is of indefinite duration and therefore clearlynot a bar 18The companies and employer associations assert also that the Boardiswithout jurisdiction in 'this matter because the supervisors hereinsought to be represented by Petitioner are not "employees" withinthe meaning of the Act. The status of supervisory personnel has beenconsidered in a number of cases, and both the Board 17 and the courts 18have held that, in relation to their employer, supervisors are employeeswithin the meaning of the Act.Accordingly, we find that the super-visors involved in this proceeding are employees under the Act.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.11 SeeMatter of Houston Blow Pipe and Sheet Metal Works,53 N. L. R. B 184.1b SeeMatter of Hercules Powder Company,64 N. L.R. B. 700.10The duration provision of the contract reads as follows:"The scale of wages, hoursand working conditions herein V e o shall remain in effect until modified by mutualagreement,or failing agreement,by arbitration."After the execution of the contract, asister local of the ILA,of which the walking bosses were members,changed affiliation toPetitioner.The record is clear that,since that time, a local affiliated with Petitioner hasbeen considered to be the union party to this contract,further evidence of which is foundin the fact that Petitioner's local has negotiated several amendments to the agreement.17Matter of Packard Motor Car Company,61 N L. R B. 4, and 64 N. L. R B 1212, enf'dinN. L. R. B. v. Packard Motor Car Company,157 F. (2d) 80, C. C. A. 6, August 12, 1946;Matter of L A Young Sprung&Wire Corporation,65 N. L R B 298.Matter of Jones &Laughlin Steel Corporation,Vesta-Shannopin Coal Division,66 N. L.It.B. 38618N. L. R. B v. Packard Motor Car Company,supra;N. L. R. B. v: Armour and Co.,154 F.(2d) 570(C. C. A. 10) ;Jones & Laughlin Steel Corporation v. N. L. R. B.,146F. (2d) 833(C. C. A. 5) ;N. L. R. B. v. Skinner&Kennedy Stationery Company,113 F.(2d) 667(C. C. A. 8). WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST89IV. THE APPROPRIATE UNIT, THE DETERMINATIONOF REPRESENTATIVESPositions of the PartiesPetitioner seeks a unit composed of certain longshore foremen gen-erally known as ship, dock, and walking bosses, herein referred to aswalking bosses, who work in the Pacific Coast ports of the UnitedStates for those companies which are members of one or more of thefollowing employer associations :Waterfront Employers Association of the Pacific Coast, hereincalled the Coast Association.Waterfront Employers Association of California, herein calledthe California Association."Waterfront Employers of Washington, herein called the Wash-ington Association.Waterfront Employers of Portland, herein called the PortlandAssociation.As virtually all direct employers of longshore labor on the PacificCoast, except several municipally owned terminals, are members ofone or more of these employer associations, the unit sought is in effecta coast-wide unit.20Alternatively, and only in the event that the Board finds a coast-wide unit inappropriate, Petitioner seeks three separate multiple-employer units, each coextensive with the regional areas over whichthe California Association,Washington Association, and PortlandAssociation, respectively, exercise jurisdiction.The California Asso-ciation exercises jurisdiction over the State of California, whose prin-cipal port areas include San Francisco and Long Beach; the Wash-ington Association exercises jurisdiction over the State of Washing-ton, exclusive of the Columbia River ports, whose principal port areais that of Seattle; the Portland Association exercises jurisdiction overthe State of Oregon, including the Columbia River ports, whose prin-cipal port area is Portland itself.30For certain administrative purposes, the California Association is subdivided into twodivisions, known as the Northern Division and the Southern Division.20 This unit claim was more particularly defined at the hearing as follows :The unit for which the petitioning union in this case contends consists of all ship,dock and walking bosses or foremen bearing the designations appearing in the supple-mentary list of job names attached to the petitioner's Exhibit 11 who engage in thesupervision of cargo handling and its transfer from the vessel to the first place of restand vice versa, including sorting, piling cargo on the dock and direct transfer of cargofrom vessel to railroad car or barge, or vice versa, and transfer of cargo to and fromdocks, piers, wharves, transit sheds and adjacent and adjoining areas, whether or notsuch operations are incident to loading or discharging of vessels when the employeesso supervised are engaged in longshore,carloading or unloading work for any of thecompanies named in this proceeding***who are members of one or another ofthe various waterfront Employer Associations. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe companies and employer associations, in opposing the unit orunits sought by Petitioner, collectively make the following conten-tions:(1)Petitioner may not properly be certified as a bthgainingrepresentative for supervisory employees where, as here, it alreadyrepresents the rank and file workers whom the walking bosses super-vise, and both supervisors and rank and file employees are membersof the same union locals; (2) a unit composed of the employees ofmore than one company is inappropriate; and (3) even if some unitis found appropriate, a number of the categories of employees soughtto be included by Petitioner should be excluded.A. The Various Levels of Longshore Employees in the Industry andthe Status of the Walking BossIn the lowest level of longshore employees in the longshore industryis the rank and file longshoreman, who performs the physical work inconnection with the loading and discharging of water-borne cargo 21Next above him is the so-called "skilled" longshoreman, such as awinch operator or lift-jitney operator, who receives a skilled differ-ential in pay.The third level includes the gang boss or, as he is knownin some areas, the hatch tender.The gang boss is in charge, and con-sidered to be a part, of the organized longshore gangs which are dis-patched to the employing companies from the hiring halls which arejointly operated by Petitioner's longshore locals and the several em-ployer associations.The gang boss supervises the work of the gangsand has some authority as to their discipline.He also receives adifferential in pay over the basic longshore rate.All three of thecategories above described are organized in the same longshore localsand are covered by the coast-wide longshore contract betwen Petitionerand the Coast Association.The walking boss, who is a member of the same longshore local asthose employees whom he supervises, is on the fourth level. This levelis considered to be the lowest level of supervisors who directly repre-sent management in the supervision of the work of rank and file em-ployees.Generally selected and employed directly by the companiescarrying on stevedore, terminal, or carloading operations, the walkingboss is usually in charge of only one ship or one loading or unloadingoperation. It is his function, generally speaking, to spot gangs in par-.titular hatches, to correlate the work of the gangs in particular load-ing or unloading operations, to advise the gangs where to place cargo,to supply the necessary gear, and to see that there is compliance withsafety rules.He transmits orders to the gangs through the gang boss21Longshore work is defined as : "all handling of cargo in its transfer from vessel to firstplace of rest,and vice versa,including sorting and piling of cargo on the dock, and thedirect transfer of cargo from vessel to railroad car or barge,and vice versa 11 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 91or hatch tender, and he has limited authority to discharge members ofthe gang for offenses such as pilferage, smoking in restricted areas, andi efusal to work.Not only does he lack authority to discipline short ofdischarge, but inasmuch as longshore gangs are dispatched in organ-ized groups, lie has no power to demote, promote, or transfer:Nor,with limited exceptions such as the right to assign certain "swing men"to work on the ship or dock as is necessary, does lie have the right togive individual work assignments to gang members. It is true that hehas authority to adjust minor grievances ,i rising on the lob, but usually,if grievances involve any matters of importance, he refers them to thestevedore superintendent or an executive higher in authority.Griev-ances involving policy questions are never handled by him, and he hasno voice in the formulation of general labor or other management poli-cies.He (toes not have an office, although he may on occasion use thesuperintendent's office.His hours of work, including the determina-tion of hours for which overtime rates are applicable, are the same asthose of rank and file employees, even though he is sometimes requiredto come to work earlier or to leave later.He is paid on an hourly basis(there is a relatively small group of monthly paid walking bosses)with a customary differential of 35 cents an hour above the basic ratefor rank and file employees.Above the walking boss are a number of other levels of supervisors,who are not sought by Petitioner. Immediately above the walkingboss are the superintendent classifications 22The superintendent orassistant superintendent, who supervises and coordinates the work ofthe walking boss, is in charge of a number of loading or unloadingoperations, and thus normally has a number of walking bosses underhim.Although a superintendent or assistant superintendent may notalways be physically present at the place of a particular loading opera-tion, he is always available and may be reached by the walking boss ifthe need arises.Above the superintendent is the general superintend-ent or manager, who is in general charge of the company's operationsin a particular area.Highest in the line of authority are the execu-tives, officers, or in some instances, the company's proprietor.From the above facts, Ave find that walking bosses are supervisoryemployees within the meaning of our customary definition.Aspointed out above, however, they are in the lowest level of the long-shore supervisory hierarchy and formulate no management policies.B. The Question Of the Representation of Supervisory EnsployeesAlthough they do not concede the issue, the companies and employerassociations recognize the present state of the Board's decisions on"Petitioner introduced some evidence to the effect that a category of employees knownas "supercargo"isnext above the walking boss.The record shows,however, that thesupercargo is a clerical supervisor who is employed by the shipping company rather thanby the stevedore or terminal company, and that he does not directly supervise walking bossesin the handling of cargo. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe right of supervisory employees to constitute an appropriate unitfor the purposes of collective bargaining.23They contend, -however,that the Board may not properly certify Petitioner as bargaining rep-resentative of the walking bosses in the instant case because Peti-tioner already represents the rank and file employees whom the walkingbosses supervise.In support of this position, the companies and em-ployer associations assert that the methods of operation in the long-shore industry require that walking bosses, in their capacity as repre-sentatives of management, be free from any control or domination bythe rank and file. Such domination, it is urged, is inherent in thesituation where, as here, supervisors and the rank and file, who faroutnumber the supervisors, belong to the same union locals, and, itis further contended, this control in the hands of the rank and file willsubstantially affect the bargaining agreements negotiated in behalfof the supervisors.The companies and employer associations alsoallege that the establishment of a unit of walking bosses, where Peti-tioner is permitted to represent that unit, is in effect the setting up ofa separate supervisory unit for election purposes only, and that, asa practical matter, Petitioner will bargain for the supervisors andthe rank and file as a single unit.24We believe that the questions raised by the companies and the em-ployer associations25arelargely disposed of by our decision in theJones & Laughlincase,26where we held that certification in a super-visors' unit could not be withheld from a union which was affiliated witha rank and file labor organization, and by our more recent decision intheVirginia Electric & Powercase,27 where we held that this was trueeven where certification as the representative of supervisors was beingsought by the local union which, at the time of the hearing, also repre-sented rank and file employees.Although we are cognizant of theproblems which exist, problems which we continue to believe are capa-23 SeeMatter of Packard Motor Car Company,61 N. L R B 4, and 64 N. L. R B 1212 ;Matter of L A. Young Spring it Wire Corporation,65 N. L.R. B. 298;Matter of The B. P.Goodrich Company, ParishitBingham Division,65 N. L. R B. 294.21On July 18, 1946, certain of the companies filed with the Board a motion to reopen thehearing for the purpose of accepting into the record an excerpt from "The Dispatcher," anofficial publication of Petitioner,dated July 12, 1946, as tending to show that Petitioner isin reality seeking a single collective bargaining unit covering rank and file longshore workersand their supervisors.The excerpt,attached to the motion,reads in part as follows(refer-ring to Petitioner's demands for 1946 negotiations) : "Other demands are * * * For onemaster contract covering all waterfront workers represented by the ILWU.Longshoremen,checkers, bosses, carloaders and other groups now are covered by sepaate agreements "The motion is hereby granted,and the excerpt is made part of the record in this proceeding25Signihctntly, the companies in the Washington a, ea do not oppose representation oftheir walking bosses by the ILA, Local 38-114. It is true that this union restricts its mem-bership to walking bosses in the Washington area, but other ILA locals represent rank andfile longshoremen in the three exception ports in that areaMoreover,there is evidenceindicating that some of these walking bosses retain their membership in the longshore localsof the ILA as wellMatter of JonesitLaughlin Steel Corporation,Vesta-Shannopin CoalDivision, 66N L R. B. 38617Matter of Virginia Electric it Power Company,68 N L R B 504 WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 93ble of a just solution by means of the collective bargaining process, webelieve that the Act leaves us no alternative but to afford to all em-ployees the opportunity freely to select representativesof their ownchoosing.Denying walking bosses that opportunity will neither curethe alleged evils of rank and file union affiliation by supervisors towhich the companies and employer associations point, nor eliminatethe difficulties which they anticipate.These claimed evils and diffi-culties, which, in many respects, are similar to those we considered intheJones d Laughlincontroversy, will continue to prevail, even if cer-tification is denied, so long as the walking bosses retain their member-ship in the rank and file union, and there is every indication that theywill do so, as is their right, whatever action the Board may take. Peace-ful settlement of the problems which have arisen or which may arise inthe future is more likely to be achieved through the give and take ofcollective bargaining, which it is the purpose of the Act to foster.As for the contention of the companies and employer associationsthat the walking bosses and the rank and file employees will be treatedas a single unit by Petitioner for bargaining purposes, it is sufficient tonote that we contemplate that bargaining units separately establishedby us shall be separate in fact as well as form, and that the companiesand employer associations may so insist in dealing with the bargainingrepresentatives of the employees in such units.We conclude, therefore, that Petitioner may be certified as the repre-sentative of the walking bosses in the event these employees selectPetitioner as their bargaining agent.C. The Question of the Multiple-Employer UnitAs pointed out above, Petitioner seeks in this proceeding a singlecoast-wide multiple-employer unit of walking bosses or, alternativelyand only in the event the Board does not find a coast-wide unit appro-priate, three regional multiple-employer units.A coast-wide unit isopposed by the several employer associations, by their member com-panies, and by the ILA, Local 38-114.The alternative units are like-wise opposed, except in the Washington area where the ILA, Local38-114, and the Washington companies contend that the present con-tract unit is an appropriate one.Outside the Washington area, thecompanies take the position that, if any unit is established, no groupingbroader than that of the employees of an individual company, as fur-ther restricted by an area limitation in those instances where a com-pany is engaged in operations in more than one area, is appropriate.1.Valking bosses on the Pacific Coast form a cohesive groupThe walking bosses involved in this proceeding, whether workingon ship or dock and by whatever company and in whatever area of 94 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Pacific Coast employed, possess, for the most prt, like skills and,work under substantially the same conditions.Although a few com-panies utilize special techniques to handle special types of cargo, gen-erally speaking an experienced walking boss is capable of workinganywhere, and there is in fact considerable interchange of suchemployees from company to company within the port areas. Sub-stantially all these employees are paid on an hourly basisTheirwage-hour structure throughout the Coast is uniform and follows thepeculiar pattern established there for rank and file employees, i. e.,straight time rates for all work up to (i hours performed between S a. m.and 5 p. m., and overtime rates for work in excess of (i hours performedbetween 8 a. in. and 5 p. in. or for work performed outside that period.Individual ability, value to the employing company, length ofservice, and like consicleratloiis aclniittedly play no part in determiningthe rate of pay of walking bosses.Rather they are paid in accordancewith prevailing rates which, as will hereinafter be shown. are estab-lished largely by concerted action of the employing companies in theseveral areas and by them cleared through each of the area associationsand the Coast Association before being made effective.From 1941 toMarch 1946, the hourly rates paid walking bosses have been generallyuniform, and pay raises when granted have become operative at almostprecisely the same time along the entire Pacific Coast.28 In March1946, however, the «rashington companies, which up to that time hadfollowed the coast-wide scale, snaking all contract a(ljnstnlents ill payrates effective on approximately the same date when changes in rateswent into effect iii other areas, granted their walkih in bosses a greaterincrease than that given in other areas.All Increase of 15 cents wentinto effect in Washington on the same day that a 5 cents raise went Intoeffect in. the other areas.But the record shows that the greater ill-crease in Washington was cleared through the California and PortlandAssociations, as well as the «rashington Association, and was ai)provedin other areas because it was not made retroactive.Wage payments to the hourly-paid walking bosses are, ill manyinstances,made at the central pay offices where the rank and fileemployees receive their wages.These pay offices are located in eachmain port and are operated by the several employer associations.While wages generally have been uniform, varying practices havein some cases been followed by Califoi nia companies with respect to2"This generalization is subject to qualification in the following respects(a)Personslassihed asassistant bosses of foremen at some companies receive a differential of 10 cents]ose than the prevailing iate(b) souse companies make a distinction between foremenwho supervise longshore operations and those who superN use car gang men and clock workeis(who at the tune of the hearing weie being paid less than the longshore basic rate) andmake adjustments in the supervisors'rates to preserve the usual differential between rankand file employees and supervisors,(c) there have been a few isolated instances whereindividual companies,after the prevailing rate was raised,have continued to pay the oldrate, but there have been no instances since1941 when any company has paid more WATERFRONT EBIPLOYERS ASSOCIATION OF THE PACIFIC COAST95such employee benefits and privileges as vacations, Christmas bonuses,and penalty rates for the handling of special types of cargo. In Ore-_(Yon andWashington where, unlike California, there have existedexclusive collective bargaining agreements covering walking bosses,standardization has prevailed even in these respects.Walking bosses, in contrast to rank and file longshoremen who aredispatched from the longshore halls under a rotation system, areselected and hired by individual companies and remain in the employof the hiring company as long as their services are required.They,however, do move about from company to company.During the waryears, the practice became rather common for companies which duringa particular period may have had a surplus number of walking bossesto "lend-lease" the bosses to other companies which at that time werein need of them.The record discloses that there is still some inter-change of this character.Such interchange, however, appears to belimited to companies within a single port area; there is apparentlyuo interchange between companies in different areas.Another typeof interchange also takes place.Almost all walking bosses are regis-tered longshoremen as well, and, as such, they are eligible to be dis-patched with longshore gangs.When supervisory work is unavail-able, walking bosses may and do place themselves on the dispatchinglist as gang bosses or as rank and file employees.It is plain from the foregoing facts, and we find, that the walkingbosses on the Pacific Coast form a single, well-defined and cohesivegroup with similar skills, wages, and working conditions, and thatthey have mutual interests and problems.2.The history of organization and collective bargaining with respectto employees other than walking bosses in the longshore industry(a)The coastwide unit of rank and file longshoremen 2'On May 9, 1934, following the refusal of the employers to accedeto the demands of Pacific Coast district locals of the ILA for a coast-wide agreement for longshoremen, all the longshoremen on the PacificCoast went out on strike. Subsequently, the seamen, boilermakers,machinists, teamsters, and licensed officers also struck.Several effortsto settle the strike failed, and on June 26, 1934, President Rooseveltappointed the National Longshoremen's Board to mediate the strike.The settlement effectuated by that Board, under which the longshore-men returned to work on July 31, 1934, provided that the issues indispute which involved the longshoremen were to be submitted toarbitration.On October 12, 1934, an arbitration award was made bythat Board, acting as an arbitration board, which was incorporated29For a more elaborate discussion of this subject, seeMatter of Shipowners Associationof the Pacific Coast, et at., 7 NL R. B 1002, 1007 ff, , and 32 N L R B 668, 673 if717734-47-vol 71-S 96DECISIONSOF NATIONALLABOR RELATIONS BOARDinto a series of agreements between the ILA, acting on behalf of itslongshore locals, and each of the then existing four area employerassociations.30These employer associations, during the strike, hadformed a committee to carry on negotiations with the longshoremen.The award, which set basic wage rates and hours of work and providedfor the establishment of hiring halls jointly operated by the longshorelocals and the regional employer associations, was to be effective untilSeptember 30, 1935, and was subject to automatic renewal.In May 1935, the four regional employer associations appointedFrancis P. Foisie as their Coast Cordinator, and, in the spring of1936, they set up a Coast Committee to act in their behalf in conductingnegotiations with the ILA Pacific Coast District, otherwise known asDistrict 38, looking to the execution, renewal, or modification of laborcontracts, and the settlement of disputes arising out of such contracts.Soon thereafter, both the management and labor parties to the awardgave notice of a desire to modify its terms.Negotiations for thatpurpose proved unsuccessful, and, on October 28, 1936, District 38 andallmaritime unions on the Coast went out on strike.This strike wasterminated on February 4, 1937, by an agreement between District 38and the Coast Committee. This agreement was technically, re-garded as an amendment to the award of 1934, and providedfor the creation in each port of a Labor Relations Committee, com-posed of three representatives of the area employer associations andthree representatives of the longshoremen.It is this committee whichtoday operates the port hiring hall, has charge of the registration listof regular longshoremen from which the longshoremen must be as-signed to work, determines the organization of gangs and the methodof dispatching, and investigates and adjudicates grievances.In June 1937, pursuant to a recommendation of the Coast Committee,the Coast Association was created for the purpose of formulatingpolicies for employers on the Pacific Coast in connection with long-shore labor and other matters in which they were interested.Also in June 1937, a coast-wide referendum among the locals of Dis-trict 38 was held on the question of affiliation with the Committee forTndustrial Organization,31 herein called the CIO,, with the result thatthere was an overwhelming vote in favor of such affiliation.OnAugust 11, 1937, the executive board of District 38 received a charterfrom the CIO, and, the following month, it disassociated itself from30 In 1934,the employers of longshore labor on the Pacific Coast formed four regional orarea associations, the waterfront Employers of Portland, the Waterfront Employers ofSeattle, the Waterfront Employers Union of San Francisco,and the Marine Service Bureauof Los AngelesThe names of the latter three were subsequently changed to WaterfrontEmployers of Washington, Waterfront Employers Association of San Francisco, and Water-front Employers Association of Southern California, respectivelyIn 1943, the San Fran-cisco and Southern California Associations consolidated to form the Waterfront Employers'Association of California.31Now the Congress of Industrial Organizations. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 97District 38 and the ILA, and formed Petitioner's District No. 1.Thereafter, all longshore locals on the Coast, with the exception of theTacoma, Olympia, Port Angeles, and Anacortes locals, all in the PugetSound area, applied for and received charters from Petitioner.',The agreement of February 4, 1937, which terminated the secondcoast-wide strike, was automatically renewed for another year on July31, 1937.On June 21, 1938, the Board certified Petitioner as exclusiveiepresentatix,e for "the workers who do longshore work in the PacificCoast ports of the United States for the companies which are membersofWaterfront Employers of Seattle, Waterfront Employers of Port-land, Waterfront Employers Association of San Francisco, WaterfrontEmployers Association of Southern California, and Shipowners' Asso-ciation of the Pacific Coast." 33On October 1, 1938, Petitioner and theCoast Association executed a bargaining agreement, which in formfurther amended the 1934 award, as altered by the 1937 agreement.OnDecember 20, 1940, another agreement in the nature of an amendmentto the 1934 award was executed by Petitioner and the Coast Associa-tion,with a provision for its automatic renewal.Except for someminor amendments, the 1940 agreement is still in effect.(b)Other multiple-employer bargaining unitsVarious other categories of employees in the longshore industry onthe Pacific Coast are also bargained for on a multiple-employer basis.Thus, on a regional or area-wide basis, Petitioner is recognized undercollective bargaining agreements as the representative of rank andfile employees engaged in "dock" or "carloading"work.This workconsists of "indirect" cargo handling at the docks, such as the transferof cargo between a point of rest on the dock and cars and barges, andis considered to be outside the contract definition of "longshore" work.The dockworkers or carloaders are drawn from the same pool of work-ers as are those who perform "longshore" work, interchange betweenthe two types of work frequently being made by the workers.Theparties to the bargaining agreements covering the dockworkers orcarloaders are the respective regional employer associations and thelocals of Petitioner which are concerned.Some negotiations were car-ried on between the Coast Association and Petitioner to 'consolidatethese area agreements into a single coast-wide agreement, but no defi-nite steps in this regard had been taken at the time of the hearing.Generally speaking, Petitioner here seeks to represent the walkingbosses who supervise employees performing work under the coast-widelongshore agreement or under the area dockworkers or carloadingagreements.'32 The Olympia local ultimately affiliated with Petitioner23Matter of Shipowners Associationof the Pacific Coast, et al., 7 N LR B 1002, 1041On June 16, 1941, the Board excepted Tacoma, Port Angeles, and Anacortes from the coast-wide unit.Matter ofShipowners Associationof the Pacific Coast, et al.,32 N L R B 663 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupercargoes, supervisors, clerks, and checkers, herein called thecheckers, who perform the clerical work incidental to loading andunloading operations, have also been covered, since 1935, by collectivebargaining agreements on an area-wide basis.These agreements arein effect between the regional employer associations and the checkers'locals involved.From August 1936 to February 1937, negotiationswere carried o ii between ILA District 3S and the "Coast Committeefor the Shipowners" for the, purpose of entering into a coast-wide bar-gaining agreement for checkers, but the negotiations proved unsuc-cessful and were not thereafter renewed.At present, except in theWashington area, where they are represented by an ILA local, thecheckers are represented by Petitioner along the entire Coast.i"There are a number of other regional association agreements, suchas one covering certain miscellaneous employees in the San Franciscoarea and one covering gear and lockermen in the Portland area. Inaddition, there are several multiple-employer bargaining agreements,executed by individual companies and covering certain groups of em-ployees such as port watchmen, crane operators, and maintenance andrepair men, which were negotiated by companies acting jointly throughan employer committee.The employer associations are not parties tothese agreements, although their facilities ww ere at times used for carry-ing on contract negotiations.Generally, where companies in anyregion have similar categories of employees who are organized, thepractice appears rather uniform for them to act in concert in theirdealings with the unions.We also take cognizance of the fact, evidence as to which was intro-duced in the record, that there is a considerable history of collectivebargaining on a multiple-employer basis between many of the PacificCoast shipping companies, acting through the Pacific American Ship-owners Association, and the maritime unions active on the Coast, inregard to certain groups of sea-going personnel. It is clear that atleast some of these companies, either directly or through subsidiaryorganizations, are members of one or more of the employer associationsherein and engage in longshore or terminal operations, in the course ofwhich they employ walking bosses.3.The history of organzisation and collective bargaining with respectto walkingbossesThe history of organization of walking bosses prior to 1934 coin-cided with that of rank and file employees, as related in some detailin the twoShipownerscases, cited above.The walking bosses have"Matter ofWaterfront Employers Association of the PactificCoast,et al,Case No.20-R-1690,71 N. L R B 121,issued this day, affects checkers on the Pacific Coastand contains a fuller discussion of the bargaining history concerning these employees. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 99always participated equally with rank and file longshore employees,not only in union organization, but in economic action as well, as evi-deuced by the coast-wide strikes of 1934 and 1936.Following the 1934award, which did not specifically name walknig bosses, Petitioner tookthe position, opposed by the companies, that the award covered theseemployees.In 1935, this matter was submitted to arbitration, and thearbitrator (Judge Sloss) decided the controversy adversely to Peti-tioner.When. in the firstShipmcverscase, Petitioner sought certifica-tion in a coast-wide unit by the Board, it requested the inclusion ofwalking bosses in that unit.The Board, however, denied the request,finding that, because of certain differences iii their relations with em-ployers, "walking bosses are not to be considered as within the categoryof longshoremen which constitutes the appropriate unit definedabove." 35There has been noformalcollective bargaining between the com-panies and any labor organization with respect to walking bosses on thebasis of a coast-wide unit.On a regional basis, the record discloses the following:In theCalifornia area,no union has been recognized as the repre-sentative of walking bosses, and there has been no bargaining agree-ment covering them. In 1939, however, inMatter of AssociatedBanning Co'impany, et all.,19 N. L. R. B. 140, Petitioner requested aunit consisting of all walking bosses employed by member companiesof the Waterfront Employers' Association of Southern California'36alleging that the association was an employer handling labor relationsfor each such company.The Board concluded that the associationwas an. employer within the meaning of the Act and found the unitsought to be appropriate. It also indicated that, although it consid-ered the unit appropriate on the extent of organization theory, itwould have regarded a coast-wide unit coextensive with the rank andfile unit even more appropriate."Although Petitioner won theelection in the unit found appropriate iii theAssociated Banningcaseand was certified, no bargaining agreement was ever made betweenthe parties.In theOregon area awritten agreement, which covered wages, hours,and working conditions of walking bosses employed in the area bymembers of the Portland Association, was entered into in 1937 between35Matter of Shipowne>s Association of thePacificCoast, et at,7 N. L R B 1002, 102534As noted above, in 1943, this association merged with the Waterfront Employers Asso-ciation of San Francisco to form the California Association." Said the Board(p. 150) .Indeed,the precedent existing in the industry might well be said to suggest the pro-priety of a coast-wide bargaining unit for bosses.In the absence, however,of any-organization of bosses seeking to represent them in a coast-wide unit, we are of theopinion that the policies of the Act may best be effectuated by now restricting the unitto bosses employed by members of the Association in the Los Angeles harbor area.The bosses should not be denied the benefitsof the Actpending organization of thebosses in the other harbor areas. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDa "Negotiating Committee for Walking Bosses" of the ILA and thatassociation.Later that year, the walking bosses in the Oregon areatransferred their allegiance to Petitioner.The Portland Associationhas declined formally to recognize the transfer of allegiance to Peti-tioner by substituting Petitioner's name on the walking boss contract.But since 1937, this association has dealt under the contract with acommittee of walking bosses, which has actually been a committee ofa local of Petitioner, a fact known to and recognized by the associationand its members. Ian negotiations with the Portland Association, thiscommittee has been represented by the business agent of Petitioner'slocal, and correspondence intended for the committee has been directedto the local's hall.Thus, the Portland Association, while not formallyrecognizing Petitioner, for all practical purposes has since 1937 bar-gained with it for association members on a multiple-employer basis.In theWashington area,the ILA, Local 38-114, has been the recog-nized bargaining representative for walking bosses since 1938.Written contracts have been continuously in effect since that time.These contracts, however, have not been signed by the WashingtonAssociation.Prior to 1942, the contracts were negotiated on behalfof the companies in that area by a Management Committee and sepa-rate but identical contracts were executed by the individual companies.Since 1942, the Management Committee has followed the practice ofsigning a single contract on behalf of all companies concerned.Thecompanies represented by the Management Committee have consistedof all those known to the ILA, Local 38-114, to employ walking bosses.These companies are all members of the Washington Association.The association's secretary also acts as the committee's secretary, itsattorney as the committee's attorney.The committee, which is com-posed of selected company representatives, keeps the associationtrustees advised of the progress of negotiations, and does not finallyconsummate any agreement with the ILA, Local 38-114, until it hasobtained the approval of the association.The trustees of the associa-tion, in turn, submit proposed agreements to the Coast Associationand to the other area associations for clearance before giving theirapproval.Notwithstanding the assertion of the Washington com-panies that their bargaining with the ILA, Local 38-114, has beengroup bargaining rather than association bargaining, the record asa whole supports a finding that the Management Committee is for allpractical purposes an association committee set up to represent mem-bers of the Washington Association in dealings with the ILA, Local38-114, concerning walking bosses.We conclude, therefore, that theWashington Association has in reality bargained for its members withthe ILA, Local 38-114, on a multiple-employer basis. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 1014.The employer associations as "employers" of walkingbosses(a) The organization of the employer associationsAll of the companies listed on the Appendices attached hereto are,and for many years have been, organized into employer associationscreated primarily for the purpose of representing them in mattersconcerning their labor relations.These companies are- all membersof the Coast Association.All, with perhaps one exception,88 are or-ganized first into the regional associations and through them into theCoast Association.Many, including this possible exception, are di-rectly members of the Coast Association.The record shows that thepower granted the several associations by their respective constitutionsand bylaws is broad enough to permit them to represent their member-ship in labor relations with supervisory employees such as are heresought to be represented by Petitioner.The constitution of the Coast Association sets forth as among itsprimary purposes and objects the following:To encourage the establishment and maintenance of fair andreasonable wages and working conditions for longshore workandother work ashore relating to steamship service,and, by the estab-lishment and maintenance of harmonious and peaceful industrialrelations between employer and employee, to promote dependableand efficient steamship service in the public interest;To fix, establish and maintain on behalf of its members policiesin all matters related to longshore workand other employmentsashoreat Pacific Coast ports of the United States (except Alaskaports) ;To represent its members and others in matters relating to theemployment of longshoremenand other shore employeesat saidports including the negotiation, execution and performance ofcontracts with other employers or groups thereof and contractswith groups or associations of longshoremenand other shoreemployeesgoverning wages, hours and conditions of such em-ployment ;To assist, represent and act in behalf of the members and othersin connection with any violations of agreements relating to long-shoreor other employments ashoreat said ports, to the end thatall such agreements shall be faithfully performed by all partiesthereto.To act for the foregoing purposes on behalf of all members,either directly or through such agents or instrumentalities as thiscorporation shall select.No member of this corporation shall be subjected to any personalobligation or liability by any action taken by this corporation88Humboldt Stevedore Co., Ltd. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDunless such action is authorized by these articles of incorporationand is taken in compliance with the provisions of the bylaws ofthe corporation. [Italics added.]ArticleV of the bylaws of the Coast Association provides forauthorization of the acts of the Association by the members and escapein the absence of authorization as follows :No contract, commitment or undertaking which would imposeany personal obligation or liability on the nlenlbers of this cor-poration shall be made or entered into by this corporation unlessand until the same shall first have been authorized or acceptedin writing by the member or members to be bound thereby, or hasbeen approved, at any regular or special meeting of the members,by vote of members holding a majority of the voting power of theentire membership, or unless such contract, commitment or un-dertaking shall have been made or entered into by this corporationpursuant to a delegation of authority conferred by a similar vote.A member who has not authorized or accepted in writing, suchcontract, commitment or undertaking and who has not voted infavor of the approval thereof, or the delegation of authority withrespect thereto, shall not be bound by such contract, commitmentor undertaking if such member resigns within seven days afterthe date of the vote thereon.39Article XIX of the bylaws provides that resignation shall not re-lieve a member of obligations theretofore incurred, as follows:**provided, however, that no such resignation or expul-sion and no suspension from membership in this corporation shallterminate or affect . . . any obligation of such member underor pursuant to the terms of any labor contract or agreement there-tofore made or entered into on its behalf by this corporation.Article XVIII of its bylaws makes the following provisions concern-ing the right of the Coast Association to establish policy and makebinding commitments on behalf of its members :Section t. This corporation shall have power to establish poli-cies for its members and the corporation in all matters relatingto labor contracts and labor controversies and shall have powerto represent and act on behalf of its members in any negotiationscarried on by the corporation, on behalf of its members withunions of longshoremen and other employments ashore, and, sub-s9Under Article V of the constitution,a company employing longshoremen or other shoreemployees and associations of such employees are eligible for membership only as associatemembers, and, as such, have no voting powerShipping companies only are eligible asvoting members WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 103jest to the provisions of Article V of these.bylaws,any contracts,commitments or undertakings made by this corporation on behalfof its memberswith.the members of thiscorporation.*[Italicsadded.]Another section of the sauce Article makes provision for all membersto assist any individual member in the case of certain disputes arisingout of the contract,whether or not the Association is a party to thatcontract.It provides:Section 2. If any union,itsmembers or officials,shall violate anylabor contract or award relating to wages, hours, or working con-ditionsto which agreement or award this corporationor any ofitsmembersis a party . ..any member affected thereby shallnotify the corporation.All appropriate means for peaceful settle-ment of any such matter shall be pursued... .If compliance isnot secured,a meeting of the members of this corporation shallforthwith be called andallmembers shall take whatever actionshall be determined by a vote....[Italicsadded.]ArticleXX of the bylawsmakes further provision for such assist-ance,as follows:If any labor union : . . shall violate any agreement with thiscorporation,orwith any member thereof,or shall refuse to workfor any member or members of this corporation,. . .and if thiscorporation after investigation shall desire to resist the demandsof such union...this corporation shall render to such memberor members of this corporation the fullest moral support,and shallpay such expenses incurred by such member in any strike, lock-out or other labor trouble caused by such action of the union .. .as shall be approved.. . .[Italics added.]The bylaws of the California Association binds its membership toconform to all policies establishedand allcontracts and commitmentsmade by the Coast Association.The conformity provision, Art.XVI, reads as follows :Section 1.This corporation shall conform to and comply withall policies established by the Waterfront Employers Associationof the Pacific Coast for its members in matters relating to laborcontracts and labor controversies,and this corporation shall berepresented in any negotiations carried on by the WaterfrontEmployees Association of the Pacific Coast on behalf of its mem-bers with unions of longshoremen or other employee associations,and any contracts,commitments or undertakings made by theWaterfront Employers Association of the Pacific Coast on be- 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhalf of its members, including this corporation, with any unionshall bind this corporation and its members.-Section 2. If any union ... shall violate any labor contract oraward ... to which agreement or award this corporation or anyof its members may be a party, whether by strike, stoppage ofwork, or in any other manner, this corporation and its membersshall take whatever action in respect thereto shall be determinedby the Waterfront Employers' Association of the Pacific Coast ...No similar conformity provision is written into the bylaws ofeither the Portland Association or the Washington Association.Thebylaws of these associations seem to have been drafted prior to theorganization of the' Coast Association.It appears, however, that thesame conformity requirements actually apply to them and their mem-bership.Francis P. Foisie, president of the Coast Association, testi-fied without contradiction that by virtue of the membership of theWashington and Portland Associations in the Coast Association, themembers of those regional associations are bound, as a matter of prac-tice, by the same conformity provisions which are expressed in thebylaws of the California Association.As to the power of the regional associations to bind their membersto contracts entered into directly by them, express provision is madetherefor in the bylaws of the Washington and California Associ-ations.41The bylaws of the Portland Association are silent on thatpoint.It is clear from the record, however, and it was not disputed,that in all instances where the Portland Association has made con-tractual commitments, its members have always considered themselvesbound by such action; the same is true as to the members of the Port-Association.-(b)Extent to which the associations have actually exercised authorityin formulating labor policies for walking bossesIn the areas under their jurisdiction, the Portland and WashingtonAssociations, as has been shown, have actually carried on collectivebargaining with unions representing walking bosses.There has beenno formal collective bargaining by the California Association in itsarea, or by the Coast Association on a coast-wide basis."Provisions for authorization and escape identical with those in Article V of the CoastAssociation bylaws, as set out above, are found in Article XVII of the California Associationbylaws91Both use substantially similar language to the effect that the association shall havethe power to establish policies for its members with respect to labor matters and to repre-sent and act on behalf of its members in negotiations with unions of longshoremen or othershore ep1ployees, and any contracts made pursuant to such negotiations by the associationon behalf of its members with any union shall bind such members WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 105It is not disputed that, under the Articles of Incorporation and thebylaws of the Coast Association and the California Association, theseorganizations have the legal capacity to act for their members withrespect to walking bosses.But, it is alleged, although these associa-tions have the power to act concerning walking bosses, their bylawsrequire that specific authority must be given them by their members be-fore they can exercise such power.It is denied that their members haveever expressly authorized the associations to bargain on their behalfwith reference to walking bosses. Furthermore,it is alleged,the mem-ber companies do not desire the associations to represent them in thatconnection.The evidence shows, however, that no such specific authorization hasever been requested of or granted by the individual members of thearea associations concerned in relation to such bargaining as has beenconducted with regard to walking bosses in Oregon and Washington.The evidence also shows that, with respect to other classes of employeessuch as longshoremen,dock workers, checkers,etc., who have been rep-resented in collective bargaining, all the associations, including theCoast and Ca'^ifornia Associations, have assumed authority to actwithout requiring specific authorization from their membership, im-plying such authority from the broad powers conferred by their con-stitutions and bylaws.Notwithstanding the fact that there has been no formal collectivebargaining in California, or on the Coast as a whole, the record showsthat at least since 1941 labor policy with respect to walking bosses, par-ticularly with reference to their wages, has been formulated, regulated,and substantially controlled,by association rather than individual em-ployer action.Furthermore, this regulation has occurred on a coast-wide basis and has involved the areas where collective bargaining re-lationships have existed as well as those wherethey havebeen non-existent.In the areas of Oregon and Washington, where collectivebargaining agreements covering walking bosses were in force,as wellas in California where they were not, all wage adjustments have re-quired clearance through and approval by the various regional asso-ciations, with the determinative authority resting in the Coast Asso-ciation.That this is so is demonstrated by the following evidence:(1) In February 1941, a committee set up by the CoastAssociationmade a survey of wages paid in all Pacific port areas to thevariousclasses of port labor other than the longshoremen covered by the coast=wide longshore agreement. Included among the classes of employeeswere walking bosses as well as dock workers, checkers, gearmen, andmiscellaneous workers.Recommendations were made by the commit-tee for the standardization of wage rates, among which were recom-mendations that walking bosses be paid at the rate of $1.30 straight 106DECISIONS OF NATIONAL LABOR RELA'T'IONS BOARDtime and $1.95 overtime and that the wage increases be made retroac-tive to February 21, 1941.The record indicates that, in accordancewith these recommendations, the increased rates were put into effectat the same time by the employers in all ports, except in the State ofWashington where the ILA, Local 38-114, was the bargaining repre-sentative.(2) In the State of Washington a new contract was being nego-tiated at that time, and the ILA, Local 38-114, was demanding a higherrate.There is in evidence a letter written by the Washington Asso-ciation to the Coast Association, copies of which were submitted tothe various regional associations, in which the Washington employersurged the Coast Association to authorize a wage rate for walking bossesinWashington higher than that previously approved by the CoastBoard.A higher rate was apparently approved by the Coast Board,for, on May 15, 1941. a new contract was signed in Washington withthe ILA, Local 38-114, for a wage rate of $1.35 straight time and$2.021,/2 overtime, beginning on May 14, 1941, and for an adjustmentretroactively of the pay of walking bosses in the Washington area forthe period from February 21, 1941, to May 14, 1941, to the level whichprevailed in the other port areas during that periodSignificantly,on May 14, 1941, the rate of bosses in the other ports was also adjustedto $1.35 straight time and $2.021/.,, overtime, so as to bring them in linewith the new rates in Washington.(3)The next change in walking boss rates was effected up and downthe Coast on February 16, 1942.That this change resulted from actiontaken by the Coast Association is reflected by letters in evidence writtenby the Portland Association, the Waterfront Employers Association ofSouthern California, and the Waterfront Employers Association ofSan Francisco to their respective members.The letter written to itsmembers by the Waterfront Employers Association of Southern Cali-fornia reads in part as follows :At a meeting of the Pacific Coast port representatives held inSan Francisco, February 10, 1942, it was decided to increase wagesfor ship and dock foremen . . .Directors of theWaterfront Employers Association of thePacific Coast on February 11, 1942, approved.These increases to be made effective 12: 01 February 16, 1942.. ..The other letters are to similar effect.There is no letter in evidencewritten by the Washington Association, but it is noteworthy that onFebruary 17, 1942, the contract of the ILA, Local 38-114, was modifiedso as to provide for an increase effective at the same time the new ratebecame operative at the other ports.(4)The latest wage adjustment for walking bosses was made effec-tive in March 1946.A 5-cent increase went into effect on March 11 inCalifornia and on March 26 in the Oregon area, being granted by all WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 107companies in those areas with two isolated exceptions.This increaserequired War Labor Board approval.Following conferences held inCalifornia by the companies there concerned, a single application forapproval was proposed on behalf of all of them by the attorney forthe CalifornialA.ssociation.In the Oregon area, where a "NegotiatingCommittee of Walking Bosses," actually a committee of a local ofPetitioner, is re ognized, a joint application was filed. In Washing-ton, an increaseas also granted effective March 11, although, for thefirst time since 1941, a departure was made in that area from the wagescale prevalent in other port areas.There a 15-cent increase wasgranted, but, unlike the other areas, the increase was not made retro-active to October 1944.Before being made effective, the proposed in-crease of 15 cents in Washington was submitted for approval to theCoast Association and the other regional associations and was sup-ported (and allowed) on the ground that it was given in lieu of retro-activity.The clear and uncontradicted testimony of Russell Ferguson, man-ager of the Portland Association, further reveals how association actionon a coast-wide basis controls employer labor policy a^ it affects walk-ing bosses.His testimony shows that proposed changes in wages andother working conditions of such employees are "cleared" by and be-tween all of the area associations and that final approval is securedfrom the Coast Association before any changes are put into effect.Be-cause it explains so well how the associations acted in this respect,portions of the testimony are set out below 424' [Hearing Officer] LEMF. Now, here in Portland did you notify Mr. Foisie, before themost recent raise was given, or the Waterfront Employers' Association of the Pacific Coast,that you contemplated giving sucha raise?The WITNESS - Undoubtedly ; and also Los Angeles and Seattle-in fact, all the ports[Hearing Officer] LLFF And did they give similairaises'?The WITNESSYes, sir[Hearing Officer] LEFF Did they notify you when they gave those raises?The WITNESS. Oh, yes, we generally keep each other advised as to what is going on ineach of the ports[Hearing Officer]LEFT. And do you get clearance from all the other associations ? Andfrom the Pacific Coast Association?The WITNESS I suppose you would,call it clearance from the other ports on all con-tractson wage increases.Q. (By Mr. Ernst).Do the other ports also receive clearance from you before they signsimilar contracts?A. That is right ; ves.Q.And in 1946,when the Waterfront Employers of Washington gave clearance to grant-ing an increase to walking bosses in the Washington area exclusive of the Columbia River,what comment, if any, was made to their proposal?The WITNESS It was the understanding definitely with the Seattle group,as we under-stood it,that it was given to them in lieu of retroactivity, to which we did not object, as Iunderstand it, and they went ahead and signed it on that basis, in lieu of retroactivity, withthe walking bosses in Seattle..Q. (By Mr. Ernst).Did you advise the Port of Seattle that the rate of$1 60 wouldadversely affect your operations here?A.Well,as I recall,we did, very definitely,unless something was given to give up the 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, we note certain uncontested evidence in the record, intro-duced by Petitioner, to the effect that a number of grievances con-cerning walking bosses were taken up by the joint labor relationsextra increase, and in lieu of retroactivity was the answer, which was finally cleared withthe employers here.s+ra+aeQ. (Cross-examination by Mr. Anderson). You did not want to sign a contract because,as you have already indicated, the matter of signing a contract involving wage increases,and representation, and all that sort of thing is a matter which notonlythe port associa-tion is interested in, but all the other associations are likewise interested in?A. That states part of it.Q. And, of course, finally it would have to go through the San Francisco office of the CoastAssociation for a sort of general over-all approval, is that correct?A Well, that is partially correct.Q.Well, that is substantially correct, isn't it?A.Well, if it is cleared through the Waterfront Employers of California, that issufficient.Q I understand from that if the California Association approves something, that theCoast Association usually approves it, is that right?A. I think that they usually do, yes.ser*ex[Hearing Officer]LEFFWell,does it not require approval of the WashingtonAssociation?The WITNESS. Yes, the approval of all three associations.Q. (By Mr. Anderson). In other words, they all three work together?A. That is right.Q The California Association, the Oregon Association, and the Washington Association,they all work together through the Waterfront Employers' Association of the Pacific Coast?A.Well, we work direct too.We send copies of correspondence to all three, and wereceive copies of correspondence from all three.Q.But I mean, generally speaking, with contracts affecting rates of pay and hourswhich, I guess, are two of the most important things, those are all cleared through thecentral clearing office, namely the Coast Association, as a general rule, isn't that right'A Usually. There are some exceptions.Q.And I assume that you have worked that way ever since you have been the managerof the Association, is that correct?A. Yes, sir.Q In other words, the general practice followed is that if there was any change made,or any contract entered into which might have some effect upon some other port-theusual practice from 1939, since you became connected with the Waterfront Employers ofOregon, has been to clear it through correspondence or telephone, or meeting-A (Interposing). That is right.Q. (Continuing).With the other associations?A Yes, sir.Q. And then after it is cleared with them, then it is cleared through the main associa-tionIs that substantially correct?A. Yes, sir[Hearing Officer] LEFF Does that apply even to the dock workers' agreement'The WITNESS. That applies to all agreements, but not always.We have had contractswhich have been cleared through California, but yet we waited for clearance fromWashington[Hearing Officer] LEFF. That applies to the longshore agreement?The WITNESS Yes, sir.[Hearing Officer] LEFF. And the dock workers' agreement'The WITNESS. Yes[Hearing Officer] LEFF And the checkers' agreement?The WITNESS Yes.[Hearing Officer] LEFF And any other kind of agreement?The WITNESS (Interposing).Yes.[Hearing Officer] LEFF. (Continuing).That the Waterfront Employers of Portlandmight enter into?The WITNESS. Yes, sir. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 109committees set up in the various ports and for the Coast under thecoastwide longshore contract.(c)ConclusionThe foregoing facts clearly demonstrate that the,regional associa-tions and the Coast Association have formulated and executed laborpolicies for their member companies with respect to walking bosses.Under these circumstances, and upon consideration of the entire rec-ord, we are convinced, and find, despite contentions to the contrary,that the several regional associations and the Coast Association are`.`employers" of walking bosses within the meaning of the Act. Sec-tion 2 (2) of the Act defines "employer" as "any person acting in theinterest of an employer, directly or indirectly," and Section 2 (1) de-fines "person" as "one or more . .. associations."As shown above,the record in this proceeding amply supports a finding that the severalassociations have acted for their member companies with respect towalking bosses in such a manner as to bring them within this statutorydefinition of "employer .11435.The power of the Board to find multiple-employer units appropriateand the exercise of that powerThe companies and employer associations take the position that theBoard has no authority to find appropriate a unit broader than thatcomposed of the employees of an individual direct employer.TheBoard lacks the power to find a multiple-employer unit appropriate,they argue, inasmuch as (1) there is no obligation on an individual em-ployer to combine himself with other employers through an associa-tion or otherwise for the purpose of bargaining collectively with therepresentatives of their employees, and (2) there is no obligation onan association of individual employers to act as the bargaining repre-sentative of any one or more of its members.We find no merit in thesecontentions.Section 9 (b) of the Act expressly authorizes the Board to "decidein each case whether, in order to insure to employees the full benefitof their right to self-organization and to collective bargaining, andotherwise to effectuate the policies of this Act, the unit appropriate forthe purposes of collective bargaining shall be theemployer unit,craftunit, plant unit, or subdivision thereof." (Emphasis added.)Aspointed out in the preceding section, an employer association may, aswe have here concluded with respect to the Coast Association and the4' SeeMatter of Shipowners Association of the Pacific Coast, et at.,7N. L. R. B. 1002,1024;Matter of New Bedford Cotton Manufacturers' Association,47 N. L. R. B. 1345, 1353,and cases cited therein.CompareMatter of Associated Banning Company,19 N. L. It. B.140, 150;Matter of National Dress Manufacturers'Association,Inc., et at.,28 N. L. R. B.386, 393, where the Board found certain employer associations to be "employers"withinthe meaningof the Act,although the associations had not acted for their employer memberswith respect to the particular employees sought to be represented. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDregional associations, be found to be an "employer" within the meaningof the Act. Therefore, we believe that this Board may properly findappropriate units composed of the employees of a number of separateand competing companies which have chosen to associate themselves inan organization of employers for the purpose of taking action on labormatters with respect to their employees 44 If the Board's power werelimited to finding a unit composed of the employees of a single in-dividual employer, as it is contended by the companies and employerassociations,45 we could not, as we have previously done in a number ofcases, recognize the propriety of established multiple-employer unitswhich have evolved in bargaining between labor organizations and em-ployer associations.45Minority groups or individuals could seek tohave the Board order employers to cease giving effect to existing bene-ficial contracts and not to renew them 47 Thus the Board, called uponto issue certifications and orders in conflict with existing practices ofcollective bargaining which are satisfactory to the employers and tothe majority of the employees involved, would disrupt and possiblydestroy that stability in employment relations which it was the verypurpose of the Act to foster.We agree that the Act does not require individual employers tocombine themselves into employer associations for the purpose of bar-gaining with the representatives of their employees, and that it doesnot require employer associations to bargain for their members.Butwhere, as here, individual employers have, on their own initiative,combined themselves into employer associations, and these associationshave, pursuant to powers delegated to them by their members, actedWith respect to the employees of those members so as to bring them-44Where the Board has used the term "multiple-employee" in finding a unit of employeesappropriate for the purposes of collective bargaining, it has in reality used that termto designate the employees of a single employer, as defined in the Act, which is composedof a number of constituent parts45 That this contention is basically invalid, seeN. L R, B v Luid,103 F (2d) 815(C C. A 8), where the Court said "The inference to be drawn from these decisions ofthe Supreme Court and from the language of the statute is that, within the meaning ofthe Act, whoever as or in the capacity of an employee controls the emplover-employeerelations in an integrated industry is the emploverSo interpreted it can make nodifference in determiningwhat constitutes an appropriate unit for collectivebargainingwhether there be two employers of one group of employees or one employer of two groupsof employeesEither situation having been established the question of appropriatenessdepends upon other factors such as unity of interest. common control, dependent operation,sameness in character of work and unity of labor relations "46 See. for example,Matter of Admar Rubber Company,9 N. L R B 407 ,Matter ofMonon Stone Company, etal, 10 N L. If. B 64,Matter of Hyman-Michaels Company,11 N L R B 796 ,Matter of Alston Coal Company,13 N L. R B 683 ,Matter of StevensCoal Company,19 N L R B 98,Matter of John Kausel,28 N L R B 906Some 37 trades or industries in which employer associations engage in collective bar-gaining are listed in U S Dep't of Labor, Bureau of Labor Statistics,Collective BargainingWith Employers' Associations,Monthly Labor Review, 1939, Vol. 49, No 2, p 31047SeeMatter of Foote d Davies,66 N L. R B 416, where the Board held a closed-shopcontract invalid on the ground that it did not coves an appropriate unit.See alsoMatterof Graham Ship RepairCo , 63 N L R B. 842. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 111selves within the statutory definition of employer, the Board mayproperly consider those facts in making its unit findings.Usually the Board has exercised its power to find multiple-employerbargaining units appropriate where there has been a previous his-tory of bargaining upon a multiple-employer basis and whereadequate machinery for the conduct of such bargaining existed 48We believe that these requirements are met by the facts in thecase now before us.We have heretofore discussed the rather consider-able history of collective bargaining relating to walking bosses in theOregon and Washington areas and have shown that the terms pro-posed or accepted by the companies in those areas in the course of theirbargaining negotiations were formulated by or "cleared through" theCoast Association.Moreover, we have shown that many of the termsconcerning wages and other conditions of employment of walkingbosses incorporated in the bargaining agreements, in those areas werein fact placed into effect on a coast-wide basis in behalf of all the com-panies on the Pacific Coast who were members of one or more of theassociations and directly employed walking bosses.We have alsodiscussed the status of employee and employer organization, and thehistory of collective bargaining and employer action on a multiple-employer basis, not only with respect to walking bosses, but also con-cerning longshoremen, dockworkers, checkers, and other employees,and these facts, we believe, clearly indicate that adequate machineryexists for the conduct of multiple-employer bargaining.We conclude, therefore, that this Board is empowered by the Actto find multiple-employer units appropriate for the purposes of col-lective bargaining, and that we may properly exercise that powerunder the circumstances in this case.We are not persuaded otherwiseby the fact that the companies and employer associations have in-dicated that they do not desire multiple-employer units.To hold inall cases, especially where the employers have themselves acted on amultiple-employer basis, that the Board is precluded in the face ofemployer opposition from finding a multiple-employer unit to beappropriate, is to permit the employers to shape the bargaining unitat will, notwithstanding the presence of compelling factors, includingtheir own past conduct, decisively negating the position they have.taken.Contrary to the. mandate given the Board under the Act,such a holding would in effect vest in the hands of the employersrather than the Board the power to determine the appropriate unitfor collective bargaining purposes.as SeeMatter of Shipowners Association of the Pacific Coast, et at., 7 N.L. R. B. 1002 ;Matter of Associated Banning Company,19 N. L. R. B.140 ;MatterofNewBedfordCottonManufacturing Association,47 N.L.R.B. 1345;Matterof AdvanceTanningCompany, et at.,60 N.L. R. B. 923.Cf. the cases cited in footnote46,supra.717734-47-vol. 719 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The scope of the multiple-employer unit or unitsa.GeneralIt is clear from the history of collective bargaining and of as-sociation dealing with respect to walking bosses that a multiple-em-ployer unit or units of these employees instead of individual com-pany groupings are appropriate.We believe, furthermore, that asingle multiple-employer unit, coast-wide in scope, and coextensivewith the membership of the several employer associations, is feasiblefor collective bargaining purposes.The following factors supportthis position :(a)The walking bosses employed along the entire Pacific Coastform a well-defined, cohesive group with similar skills and sub-stantially uniform wages and working conditions.(b)A coast-wide unit of the rank and file longshoremen whomthe walking bosses supervise has been found appropriate by the Boardand bargaining has been conducted by them on that basis. In itssupervisory cases, the Board has customarily followed the patternof organization for rank and file employees in determining the scopeof the supervisory units .411(c)The state of organization of walking bosses indicates theirability and desire to function on a coast-wide basis.Thus, petitioner,having organized walking bosses employed throughout the PacificCoast, here seeks to represent them on a coast-wide basis.Moreover,walking boss members of Petitioner participated in a coast-wide con-ference which Petitioner called in San Francisco, California, inDecember 1945, and there formulated a statement of policy indicatingtheir desires for collective bargaining on a coast-wide basis and drewup and presented to the Coast Association a proposed coast-wide col-lective bargaining agreement for walking bosses.(d)The organization into employer associations of the companieswhich employ walking bosses indicates the ability of those companiesto function on a coast-wide basis.The companies which employwalking bosses are members of the Coast Association, either throughtheir membership in the regional associations or directly.The con-stitution and bylaws of the Coast Association show that it was or-ganized by its member companies for the purpose of establishingpolicies with respect to wages, working conditions, and other labormatters for "longshore work andotheremployments ashore," and torepresent its members in "the negotiation, execution and performanceof contracts . . . with groups or associations of longshoremen and49 SeeMatterofWestinghouse Electric Corporation(East SpringfieldWorks),66N L. R B. 1297. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 113other shore employees governing wages, hours and conditions of suchemployment."Furthermore, the Coast Association is empowered tobind its members in collective bargaining with "other shore em-ployees."The regional associations also are authorized to act fortheirmembers with respect to walking bosses and many bind themembers by such action.Their practice of clearing matters amongthemselves, as well as through the Coast Association, in effect amountsto action on a coast-wide basis.(e)The Coast Association has exercised its powers to determineand does now determine labor policies with respect to walking bossesalong the entire Pacific Coast for its members which employ suchlabor.These activities, as found above, are such as to constitute thisassociation an employer of the walking bosses within the meaning ofthe Act.By their course of conduct on behalf of their members,which are located along the entire Pacific Coast, the regional as-sociations also fall within the Act's definition of employer of theywalking bosses.(f)The history of collective bargaining with respect to walkingbosses shows that, for all practical purposes, the companies andemployer associations have regarded and treated all such employeesthroughout the Pacific Coast substantially as a single group.b.Possible separation of Washington Association membersBut we are of the opinion that a separate unit of walking bosses em-ployed in the Washington area by the companies which are membersof the Washington Association may also be feasible for the purposesof collective bargaining.Supporting this view are the followingelements :(a)The walking bosses employed in the Washington area by them-selves form a well-defined cohesive group with similar skills and uni-form wages and working conditions.(b)Walking bosses in Washington have been organized by the ILA,Local 38-114, on an area basis, and this union wishes to represent themon such a basis.(c)The organization into the Washington Association of the Wash-ington companies which employ walking bosses indicates the abilityof these companies to act on a regional basis.(d)The Washington Association is an employer within the mean-ing of the Act of the walking bosses of its members.(e)Since 1938, the ILA, Local 38-114, has had collective bargain-ing agreements covering the walking bosses employed by members ofthe Washington Association, and it has been recognized in these agree-ments as the bargaining representative of the walking bosses. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the foregoing facts, we shall not at this time makea final determination of the appropriate unit or units.Such deter-mination will depend, in part, upon the desires of the walking bosses,as reflected by the results of the elections hereinafter directed in twoseparate voting groups.These groups shall consist of (a) the walk-ing bosses employed in the Washington area by members of one or bothof the following associations: theWashington Association and theCoast Association ; and (b) the walking bosses employed in the Cali-fornia and Oregon areas by members of one or more of the followingassociations : the California Association, the Portland Association, andthe Coast Association.Only in the event that the employees in thesetwo voting groups, voting separately, select Petitioner, will they betaken to have indicated a desire to constitute a single appropriate unit.i .The composition of the voting groupsIn their final unit contentions the companies object to the inclusionof the following categories, which are sought by Petitioner:Superzntendezts and assistant s2uperinteindeuts-Petitionerallegesthat certain superintendents and assistant superintendents in the south-ern part of the California area are merely "glorified"' walking bosses.The record shows, however, that these employees have duties andauthority comparable to that of assistant superintendents workingelsewhere on the Pacific Coast wham Petitioner does not seek to include.Accordingly, we shall exclude them.5eUtilitybosses-` liese employees supervise special operations in con-nection with the loading of cargo, such as lashing, ri gging, and certaincarpentry work.We shall include them, inasmuch as the record showsthem to be similar to walking bosses in status, function, and authority.Car gang foremen-Inclusionof these "foremen" (also classifiedin some instances as ear gang bosses or clock bosses) is disputed bycertain companies operating in the northern part of the Californiaarea.The record shows that certain of the employees so designatedindividually supervise a number of car gangs, which work tinder cargang or dock workers' contracts, have duties, and authority similar tothose of walking bosses, and receive approximately the same wagerates as walking bosses.We shall include them.However, the record further shows that other employees, also knownas car gang foremen, individually have charge of but one car gangand are otherwise comparable to longshore gang bosses in the dutieswhich they perform and the wage differential which they receive.60Petitioner seemed to consent on the record to the exclusion of certain employees ofMatson Terminals, Lie, who perform, in the San Francisco Bay area, the functions of su-perintendents and assistant superintendents, but who are classified on the pay roll as foie-men or assistant walking bosses. In any event, we shall exclude them WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 115Inasmuch as longshore gang bosses are included in the contracts cov-ering rank and file longshoremen, Nye shall exclude the car gang fore-men who individually direct the work of only one car gang and areotherwise comparable to longshore gang bosses.Equipment Foreman-Therecord shows that only one company em-ploys an equipment foreman. Inasmuch as his work consists solelyof supervising the maintenance of special equipment, we shall ex-clude him.Stores Loading Supervisors and Assistant Stores Loading Super-visor.s-The record shows that these employees, who are employed byone company, in part supervise stores gangs in the loading of stores, asdistinguished from cargo, aboard ships.The regular stores gangs arenot secured through the hiring hall, although extra gangs are some-times obtained there.The supervisors spend more than 50 percent oftheir time in the office and warehouse, where they also supervise certainclerical employees.Inasmuch as they do not perform the work ofwalking bosses and are not under the supervision of the stevedoringsuperintendent as are walking bosses, we shall exclude them.Warehouse Foremen-Therecord shows that certain of these em-ployees supervise workers who handle cargo on the docks, while otherssupervise warehouse employees.As agreed upon by the parties, weshall include those supervisors, however they may be classified, who arebelow the rank of assistant superintendent and who supervise em-ployees working on the docks handling cargo, and we shall excludethose supervisors who are below the rank of assistant superintendentand who supervise (1) employees handling cargo at inland ware-houses, or (2) employees who are dispatched under warehouse bar-gaining contracts.We shall direct that separate elections be held among the supervisoryemployees in the voting groups described below who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction :(1)All ship, dock, and walking bosses, employed in the State ofWashington, exclusive of the Columbia River Ports, by the companiesnamed in Appendix A, which are members of one or both of the follow-ing Associations : the Waterfront Employers of Washington and theWaterfront Employers Association of the Pacific Coast,' includingutility bosses; car gang foremen who individually supervise a numberof car gangs and have similar duties, authority, and wage rates aswalking bosses; and -warehouse foremen, however they may be classi-13 It is intended to include all members of these associations which employ ship,dock, andwalking bosses in the State of Washington,exclusiveof the Columbia River Ports,and notonly those members listed in Appendix A. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled, who are below the rank of assistant superintendent and who super-vise employees working on the docks handling cargo; but excludingsuperintendents and assistant superintendents, however they may beclassified; car gang foremen who direct the work of only one car gangand are otherwise comparable to longshore gang bosses; equipmentforemen; stores loading supervisors and assistant stores loading super-visors; and warehouse foremen, however they may be classified, whoare below the rank of assistant superintendent and who supervise(a) employees handling cargo at inland warehouses, or (b) employeeswho are dispatched under warehouse bargaining contracts.(2)All ship, dock, and walking bosses employed in the States ofCalifornia and Oregon, including the Columbia River Ports in theState of Washington, by the companies listed in Appendices B, C, andD, which are members of one or more of the following associations:Waterfront Employers Association of California, Waterfront Em-loyers of Portland, and Waterfront Employers Association of thePacific Coast,52 including utility bosses; car gang foremen who indi-vidually supervise a number of car gangs and have similar duties,authority, and wage rates as walking bosses; and warehouse foremen,however they may be classified, who are below the rank of assistantsuperintendent and who supervise employees working on the dockshandling cargo ; but excluding superintendents and assistant super-intendents, however they may be classified; car gang foremen whodirect the work of only one car gang and are otherwise comparable tolongshore gang bosses; equipment foremen; stores loading supervisorsand assistant stores loading supervisors; and warehouse foremen, how-ever they may be classified, who are below the rank of assistant super-intendent and who supervise (a) employees handling cargo at inlandwarehouses, or (b) employees who are dispatched under warehousebargaining contracts.As stated above, there will be no final determination of the appropri-ate unit or-units pending the results of the elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers involved herein,including the companies listed in Appendices A, B, C, and D, sep-arate elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the National Labor69 It is intended to include all members of these associations which employ ship, dock, andwalking bosses in the States of California and Oregon,includingthe Columbia River Portsin Washington,and not only those members listed in Appendices B, C, and D. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 117Relations Board, and subject to Sections 203.55 and 203.56 of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in voting groups (1) and (2), described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine in voting group (1) whether the employeesdesire to be represented by International Longshoremen's Association(AFL); or by International Longshoremen's and Warehousemen'sUnion (CIO), for the purposes of collective bargaining, or by neither;and to determine in voting group (2) whether or not the employees de-sireto be represented by International Longshoremen's and Ware-housemen's Union (CIO), for the purposes of collective bargaining.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives filed herein by 'International Longshoremen'sand Warehousemen's Union, CIO, be, and it hereby is, dismissed as toall companies named in the petition which are not listed in AppendicesA, B, C, and D, annexed hereto, and which are not as of the date ofthis Order, employers of walking bosses and members of one or moreof the employer associations.MR. JAMESJ. REYNOLDS, JR., took no part in the consideration of theaboveDecision, Direction of Elections, and Order.APPENDIX ACOMPANIES EMPLOYING SHIP,DOCK, AND WALKINGBOSSES IN THESTATE OF WASHINGTON-EXCLUDING COLUMBIA RIVER PORTS*Alaska Steamship Co., Seattle, Washington*Ames Terminal Co., Seattle, WashingtonArlington Dock Company, Seattle, WashingtonCity Dock Company, Seattle, Washington*Coastal Steamship Co., Tacoma, Washington*Deming, Roberg & Williams, Bellingham, Washington*Indicates that the company is also a member of the Waterfront Employers Associationof the Pacific CoastAll companies listed in this Appendix are members of the WaterfrontEmployers of Washington. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD- Everett Stevedoring Co., Inc., Everett, WashingtonW. R. GraceCompany, Seattle, Washington'Griflitlls& Sprague Steve. Co., Coleman Building, Seattle, Wash-ington'"Luckenbach Steamship Co., Inc., Seattle, Washington*H. E. Mansfield, Inc., Anacortes, Washington'Matson Terminals, Inc., Seattle, Washington*Northland Transportation Co., Seattle, Washington*Olympic Peninsula Steve. Co., % Rothschild-International, Seattle,Washington*Olympia Stevedoring Co., Olympia, WashingtonPope & Talbot, Inc. (McCormick Steamship Division), Seattle,Washington`Puget Sound Steve. Co., Seattle, WashingtonQuerns Terminal and Stevedoring Co., Seattle, Washington*Rotlschild-International Steve. Co., Seattle,WashingtonShaffer Terminals, Inc., Tacoma, Washington*Tait Stevedoring Co., Seattle, Washington*Twin Harbor Stevedoring & Tug Co., Hoquiam, Washington*Washington Stevedoring Co., Seattle, Washington*Western Stevedore Co., Seattle, WashingtonWilliams Dimond & Co.'Indicatesthat the companyis also a member ofthe Waterfront EmployersAssociationof the Pacific CoastAllcompanies listed in this Appendix are membersof theWaterfrontEmployers of WashingtonAPPENDIX BCo]I PAN I i'S E1 l PLOYING S l-ill', DOCK, AND `TALKING BOSSES IN THENoRTiii i x PART OF THE STATE OF CALIFORNIA*Arrow Stevedore Co., San Francisco, California*Associated-Benning Co., San Francisco, CaliforniaCalifornia Stevedore &- Ballast Co., San Francisco, CaliforniaJ. C. Strittmatter, doing business as Consolidated Steamship Com-pany, San Francisco, California'*El Dorado Terminals Co., San Francisco, California"Flooc1-Brothers, San Francisco, California*Frank J. Foran, Inc., San Francisco, California'Henry Gerland, doing business as General Stevedoring & BallastCo., San Francisco, California*W. R. Grace & Company, 2 Pine Street, San Francisco, CaliforniaHoward Terminal, 95 Market Street, Oakland, California*Indicates that the company i also a member of thewaterfrontEmployers Associationof the Pacific CoastExcept asindicated,aft companies listed in this Appendix are mem-hers of the Waterfront Employ ers Association of California. WATERFRONT EMPLOYERS ASSOCIATION OF THE PACIFIC COAST 119-"'Humboldt Stevedore Co., Ltd., Eureka, California*Jones Stevedoring Co., San Francisco, California>.Luckelibach Steamship Co., Inc., San Francisco, California""Marine Terminals Corp., San Francisco, California-Matson Terminals, Inc., San Francisco, California*Mitchell Stevedoring Co., San Francisco, CaliforniaNorthern California Terminals, San Francisco, California'Charles Haseltine, doing business as Pacific Steve. & Bal. Co., SanFrancisco, California*Pope and Talbot, Inc., San Francisco, California*San Francisco Steve. Co., San Francisco, CaliforniaSeaboard Steve. Corp., San Francisco, CaliforniaSchirmer Steve. Co., Ltd., San Francisco, California**The record indicates that Humboldt Stevedore Co., Ltd , may be a member only of theCoast Association.*Indicates that the company is also a member of the Watertiont Employers Associationof the Pacific CoastExcept as indicated, all companies listed in this Appendix are mem-bers of the Waterfront Employers Association of CalitoinmAPPENDIX CCOMPANIESEMPLOYING SHIP,DOCK, AND WALKING BOSSES IN THESOUT1'1ERN PARTOF THE STATEOF CALIFORNIA^-Associated-Banning Co., Los Angeles, Long Beach, CaliforniaCrescentWharf & Warehouse Co., Terminal Island, CaliforniaLong Beach Terminals Co., Long Beach, California*Marine Terminals Corp., of Los Angeles, Terminal Island, Cali-formaMatson Terminals, Inc., Los Angeles, Long Beach, CaliforniaMetropolitan Stevedore Co., Willnnlgton, CaliforniaOuter Harbor Dock & Wharf Co., San Pedro, California`Pope and Talbot, Inc., Los Angeles, Long Beach, CaliforniaSeaboard Stevedoring Corp., Los Angeles, Long Beach, California*Indicates that the company is also a member of theWaterfrontEmployers Associationof the Pacific CoastAll companies listed in this Appendix are members of the WaterfrontEmployers Association of CaliforniaAPPENDIX DCO_lIP.1NIFSEMPLOYING SHIP, DOCK, ANDWALKING BOSSES IN THESTATE OF OREGON-INCLUDING ALL COLUMBIA RIVER PORTS*Albina Dock Co., Portland, OregonBrady-Hamilton Stevedores,Inc.,Portland,Oregon*Indicatm that the company is also a member of the Waterfront Employers Associationof the Pacific CoastAll companies listed in this Appendix are members of the WaterfrontEmployers of Portland 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbia Basin Terminals, 1788 N. W. Front Street, Portland,Oregon*Independent Stevedore Co., Marshfield, Oregon*Interstate Terminals, Portland, Oregon*W. J. Jones & Son, Inc., Portland, OregonLinton TerminalsLongview Steve. Co., Longview, Oregon*Luckenbach Steamship Co., Inc., Portland, Oregon*Oregon Stevedoring Co., Portland, Oregon*Pope and Talbot, Inc. (McCormick Steamship Division), Portland,Oregon*Portland Stevedoring Co., Portland, OregonSeaboard Steve. Corp. of Washington, Portland, OregonWest Oregon Terminals, Portland, OregonWilliams, Dimond & Co., Portland, Oregon*Indicates that the company is also a member ofthe waterfrontEmployers Associationof the PacificCoast.All companies listed in thisAppendixare members of the waterfrontEmployers of Portland.